DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-5, 8-12, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 1 to illustrate, the limitations of: continuously monitor resource transfer data associated with a first entity;  detect, from the resource transfer data, a pattern of resource transfer requests from a second entity to the first entity; based on the pattern of resource transfer requests, generate a recommendation for a recurring resource transfer from the first entity to the second entity; present the recommendation on a graphical interface of a user computing system; receive an acceptance of the recurring resource transfer from the user computing system; generate a prioritization scheme for one or more recurring resource transfers wherein the prioritization scheme comprises selecting the most resource-efficient day to execute the one or more recurring resource transfers; reconfigure the prioritization scheme based on a resource transfer limit associated with a resource account of the first entity, wherein the resource transfer limit comprises a limit on a number of transfers involving the resource account of the first entity, wherein reconfiguring the prioritization scheme comprises preventing the one or more recurring transfers from exceeding the limit…;  implement the recurring resource transfer based on the resource transfer data;  and transmit an alert to the user computing system, wherein the alert comprises information regarding a resource transfer issue, wherein the alert comprises an audible alert portion that causes an audio output device of the user computing system to play the audible alert portion, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for automated resource transfers based on predictive electronic data analysis and providing for prioritization and implementation of recurring resource transfers which is a commercial interaction. The mere nominal recitation of a system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device.  The memory device with computer readable program code stored thereon, the communication device and the processing device coupled to the memory and communication devices wherein processing device is configured to execute the program code, a user device and an audio output device are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of monitoring resource transfer data, detect a pattern, based on pattern generate a recommendation for recurring resource transfers, present such recommendation on a GUI of a user computing system, receive an acceptance to the recurring transfer, generate a prioritization scheme for the one or more recurring funds transfers…comprising selecting the most resource-efficient day to execute the ore or more recurring resource transfers; reconfigure the prioritization scheme based on a resource transfer limit associated with a resource account of the first entity, wherein the resource transfer limit comprises a limit on a number of transfers involving the resource account…preventing the one or more recurring resource transfers from exceeding the limit...; implement the recurring resource transfer based on the resource transfer data; transmitting an alert to a user) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the system comprising: a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 2-5, 9-12, 14-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 8-12, 14-18 is/are ineligible.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 8-12, 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guido et al. (US 2016/0300204) in view of DiGiulio et al. (US 2013/0041816) in view of Fernandes (US 2014/0324694) in further view of Modi (US 2017/0330183).
Re-claim 1:  Guido disclose:
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code –(¶[0003], Fig. 2A) to: 
continuously monitor resource transfer data associated with a first entity- (monitoring funds transfer data-¶[0080]); 
detect, from the resource transfer data, a pattern of resource transfer requests from a second entity to the first entity (The fund transfer pattern is defined by similarities between the previous/scheduled fund transfers and the fund transfer currently being conducted/scheduled. For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account. The fund transfer pattern indicates that the customer continually performs a same or highly similar fund transfer on an ongoing basis.-¶[0080]); 
based on the pattern of resource transfer requests, generate a recommendation for a recurring resource transfer from the first entity to the second entity-(‘”As such the transfer related to the fund transfer pattern is a prime candidate for establishing a recurring fund transfer.”-[0080]; “In response to identifying the fund transfer pattern, the transfer management module is configured to provide display of a suggested recurring transfer option.”-[0081]); 
present the recommendation on a graphical interface of a user computing system-(“In this regard, the recurring transfer suggestion may be displayed within the user-interface or a pop-up window may appear that overlays the user-interface.”- [0081]);
 receive an acceptance of the recurring resource transfer from the user computing system –(“Additionally, the suggested recurring transfer option may include a means for the customer to accept (i.e., set-up the recurring fund transfer) the suggested recurring fund transfer, such as a check box or the like.”-[0081]); 
and implement the recurring resource transfer based on the resource transfer data – (“the fund transfer management module 300 may comprise a plurality of modules for implementing one or more functions discussed herein…a recurring fund transfer sub module 144 for managing recurring fund transfers, and an electronic account contact management module 145 for managing customer contact for use in processing account transfers.. “-see [0064]). 
Guido fail to disclose generate a prioritization scheme for one or more recurring resource transfers, wherein the prioritization scheme comprises selecting the most resource-efficient day to execute the one or more recurring resource transfers; and reconfigure the prioritization scheme based on a resource transfer limit associated with the resource account of first entity.   DiGiulio however, teach that “[f]unding debit amounts that are available for allocation may be allocated amongst a plurality of payment accounts based on the order of the dates by which payments need to arrive  [most resource-efficient day] without being late. Allocation of the available debit amounts thus may be determined based on factors such as the effective due date 1374 of each payment account (or, alternatively, the effect grace date 1376), the number of days it takes to deliver the payment based on the send method 1364, and payment safety days 1372. The funding amount that is available is determined based upon factors such as a funding availability period, during which funds are available to be drawn from the funding source [reconfigure the prioritization scheme based on a resource transfer limit associated with the resource account of first entity]. The funding availability period may be determined based upon factors such as the type of the funding source, which may include checking accounts, savings accounts, and credit accounts-see ¶[0096]; and allocating recurrent payments based on priority level-see p. 12, claim 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guido to include generating a prioritization scheme for one or more recurring resource transfers by selecting the most resource efficient day to execute the recurring resource transfers and allocating recurrent payments based on priority level as taught by DiGiulio in order to apply funds based on payment due date and based factors such as interest rate, account balance, and funding availability (DiGiulio ¶[0096]).
Guido fail to disclose wherein the resource transfer limit comprises a limit on a number of transfers involving the resource account of the first entity, wherein reconfiguring the prioritization scheme comprises preventing the one or more recurring resource transfers from exceeding the limit on the number of transfers involving the resource account of the first entity.   Fernandes however, teaches a method and system for restricting transfer of funds from an electronic financial account including classification of transactions that are disallowed could also be any transaction that was preceded or accompanied by a large velocity of numerous transactions or a limited number of transactions that exceeded a certain monetary threshold.-[0021]; locking features that limit number of transactions that are allowed-[0028]; “[t]he user may be able to select a number of transactions or a certain dollar amount that may be spent during the unlocked period before the account automatically returns to a locked state. More specifically, the user could unlock the account for $100 worth of spending or for 5 total transactions. After the account had been subsequently used to spend $100 or conduct 5 transactions, the account would revert to the locked state.”-[0029]; plurality of lock features limits a number of the transfer of funds to a specified number-p.9 col. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guido to include a plurality of lock features which limits a number of the transfer of funds to a specified number as taught by Fernandes in order to restrict transfer of funds from the account while the lock feature is engaged in order to reduce the risk of fraud (Fernandes ¶[0003]-[0005]).

Guido fail to disclose transmitting an alert to the user computing system, wherein the alert comprises information regarding a resource transfer issue, wherein the alert comprises an audible alert portion that causes an audio output device of the user computing system to play the audible alert portion. Modi however, teach “[t]he notification could also be in the form of an audible warning or message from the mobile device processor that the sender can hear being emitted from the mobile device speaker, which may announce that the voice data time out period expired and/or that the mobile P2P payment failed.”-see ¶[0042]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guido to include transmitting an audible alert to be output by a user computing device as taught by Modi in order to notify a user that a mobile payment [resource transfer] has failed.
	
Re-claim 2. Guido disclose wherein implementing the recurring resource transfer comprises: 
detecting one or more resource transfer parameters from the resource transfer data (For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account-[0080]); 
and scheduling an automatic recurring resource transfer based on the resource transfer parameters. (Scheduling recurring funds transfers-[0082]).  

Re-claim 3. Guido disclose wherein the resource transfer parameters comprises at least one of a resource transfer amount, a resource transfer date, and a resource transfer frequency (For example, a fund transfer pattern may include, but is not limited to, a combination of the same transferor account, the same transferee or transferee account, a same or similar transfer amount and a same or similar transfer account-[0080]).  

Re-claim 4. Guido disclose wherein the recurring resource transfer is executed a predetermined number of times (customer selects frequency options –predetermined time periods and duration of recurring funds transfer-[0082]).  

Re-claim 5.  Guido disclose wherein the recurring resource transfer is executed indefinitely at a predetermined frequency (continue transfers indefinitely-[0087]).  

Claims 8-12 have similar limitations found in claims 1-5 above, and therefore are rejected by the same art and rationale.

Claims 14-18 have similar limitations found in claims 1-5 above, and therefore are rejected by the same art and rationale.

	Response to Arguments
5.	Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, Applicants argue that the claims integrate the alleged judicial exception into a practical application because the pending claims recite an improvement to current technology in the field of automated networked resource transfers and that the Specification ¶[0040] recites that “the system may prevent the need for a user to manually log onto the entity’s networks to executing [sic] the resource transfers, thereby reducing the computing load and resources needed to fulfill the request (e.g., processing power, networking bandwidth, memory space, I/O calls, and the like).” 
The argument is not persuasive because the argued increase in efficiencies comes from general-purpose computers, i.e., a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to implement the claimed functions, an audio output device, and a user computing device.- See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Applicants further argue that the claim limitation of “reconfiguring of the prioritization scheme based on resource transfer limit associated wit ha resource account of the first entity, wherein the resource transfer limit comprises a limit on a number of transfers involving  the resource account of the first entity comprising prevent the one or more transfers from exceeding the limit on number of transfers…,” saves resources that would have been expended in attempting to process transfers that fall outside of the resource transfer limits and therefore integrate the judicial exception into a practical application.  
The argument is not persuasive because limitations which describe only procedure or structure common to every means of accomplishing a given result, cannot provide an inventive concept.  In other words, limitations that simply “comprise the abstract concept” do not integrate the judicial exception into a practical application because they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and are also not inventive.  See Ultramercial Inc v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).  For example, a claim cannot become eligible by reciting that physical automation is accomplished by a “machine” or that logical automation is accomplished by a “computer,” see OIP Technologies, Inc. v. Amazon.com, Inc., 778 F.3d 1359, 1363 (Fed. Cir. 2015), because physical automation requires a machine and logical automation requires a computer.  Because such elements cannot restrict a claim to a particular way of automating, recitation of a machine or computer “to lend speed and efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”  CLS Bank Int' l v. Alice Corp., 717 F.3d 11269, 1286 (Fed. Cir. 2013).  
Applicants argues that the claims contain meaningful limitations that are more than a drafting effort designed to monopolize the alleged judicial exception. The argument is not persuasive. That the claims do not preempt all forms of abstraction or may be limited to financial services, in particular, automated resource transfers based on predictive electronic data analysis, does not make them any less abstract.  -See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (“And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).
Applicant’s arguments with respect to the rejection of the claim(s) under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694